630 N.W.2d 426 (2001)
In re Petition for DISCIPLINARY ACTION AGAINST James M. BURSETH, an Attorney at Law of the State of Minnesota.
No. CX-00-2004.
Supreme Court of Minnesota.
July 26, 2001.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for revocation of probation and for further disciplinary action alleging that respondent *427 James M. Burseth has committed professional misconduct warranting public discipline, namely, violating the terms of his private probation by failing to abstain from nonprescription, mood-altering drugs in violation of Minn. R. Prof. Conduct 8.4(d).
Respondent admits his conduct violated the Rules of Professional Conduct; waives his rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR); and has entered into a stipulation with the Director wherein they jointly recommend that the appropriate discipline is a public reprimand and public probation through the later of January 14, 2002, or until respondent has produced 6 consecutive months of valid (nondiluted) negative urinalysis test results. The stipulation also recommends as appropriate discipline that Respondent shall also comply with all other terms of his January 14, 2000, private probation.
This court has independently reviewed the file and approves the jointly recommended disposition.
IT IS HEREBY ORDERED that respondent James M. Burseth is publicly reprimanded and placed on public probation until the later of January 14, 2002, or until respondent has produced 6 consecutive months of valid (non-diluted) negative urinalysis test results. Respondent shall comply with all other terms of his January 14, 2000, private probation while on public probation and shall pay $900 in costs and disbursements under Rule 24, RLPR.
BY THE COURT
Paul H. Anderson
Associate Justice